Exhibit 10.2

FINAL RELEASE

IN CONSIDERATION of the additional retirement benefits outlined in a letter
dated November 26, 2007 and the severance and other benefits promised therein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, I, Pierre Monahan (hereinafter called the Releasor), for
myself and for my heirs, executors, successors and assigns do hereby remise,
release and forever discharge BOWATER INCORPORATED, BOWATER CANADIAN FOREST
PRODUCTS INC., and ABITIBIBOWATER INC. their subsidiaries, affiliated and
associated corporations and the respective officers, directors, servants,
agents, employees, successors and assigns of such corporations and the heirs,
executors, administrators and assigns of those officers, directors, servants,
agents and employees (hereinafter called the Releasees) from any and all
actions, causes of action, claims, complaints, demands, suits, debts, dues,
accounts, bonds, covenants, statutory rights and obligations and contracts
whatsoever, whether presently known or unknown, as against the said Releasees or
any of them, that I ever had, now have or hereinafter can, shall or may have by
reason of or arising from:

Any fact, cause, matter or thing existing up to the present time, including,
without limitation, any such fact, cause, matter or thing arising from the
Releasor’s employment by the Releasees, the termination of such employment, and
all rights under any retirement plan, program, arrangement, or accompanying
obligation, relating to the Releasee’s employment by the Releasor.

AND THE RELEASOR HEREBY DECLARES AND ACKNOWLEDGES that he has received all
amounts due to him from the Releasees in respect of any rights, payments or
obligations under the Employment Standards Act (and, in particular, to the right
to receive vacation pay, notice of termination, termination pay or severance pay
hereunder) and that he has no further claim against the Releasees with respect
to any such rights, payments or obligations.

THE RELEASOR FURTHER UNDERSTANDS AND AGREES that the fact of the compromise
settlement reflected herein, the fact of this Final Release and the contents
thereof and all matters and things herein referred to shall be kept by the
Releasor in strict confidence unto himself and the Releasor undertakes and
agrees to use all reasonable efforts to have such confidentiality maintained and
observed by all others.

AND I HEREBY DECLARE that I fully understand the terms of this settlement, that
the amounts (i.e., retirement benefits, severance benefits and perquisites)
stated herein are the sole consideration for this Release and that I voluntarily
accept this sum for the purpose of making full and final compromise, adjustment
and settlement of all matters aforesaid.

Signed in Montreal this 26th day of November 2007.

 

/s/ Pierre Monahan

Pierre Monahan

 

SIGNED, SEALED AND DELIVERED In the presence of

/s/ Georges Cabana

Witness